DUFOUE, J.
This is a suit on a paving contract brought against the defendant who, in turn, has called his vendor in warranty. Liability of the property for the assessment is not denied and the question presented is whether, under the warranty clause of the act of sale, the warrantor must hold his vendee harmless.
The act of sale was passed on the very day on which, after completion and acceptance of the work, the paving lien was recorded.
At the trial, evidence was offered to show that a prior adjudication had been made of the property to the defendant and that .the act was merely in compliance with the adjudication.
Objection was made on the ground that such testimony would vary and contradict the notarial act which does not purport to be a confirmation of any previous auction sale, but a conventional act of sale.
The objection should have been maintained and the testimony excluded.
This case, therefore, falls within the doctrine laid down in Louisiana Co. vs. Macheca, 3 Ct. of App. 75, in which we said:
“When property is sold after a contract for paving is perfected, but prior to the registry of the City Engineer’s certificate, * * * the vendee escaped the charge resting on the property, and his vendor must protect him under the warranty clause of the act of sale.”
The defendant is, therefore, entitled to a judgment against the warrantor.
It is also objected that no proof was adduced as to the costs of certain notarial acts and ordinances for which $16 are claimed, and that these should be charged according to the fee-bill, as stated in the Sue. of Whitney.
Where the documents appear to be lengthy and the *378litigants have not taken the tr.ouble to do their own counting of words so as to assist the Court, we think we have done our full duty when we state that the charge does not appear excessive on its face.
March 21, 1910.
Judgment affirmed.